Citation Nr: 0707154	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-03 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for Post Traumatic 
Stress Disorder (PTSD).

2.  Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to October 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

An RO hearing was conducted in July 2003.  A transcript of 
said hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO in a 
rating decision of May 1995.  The veteran did not appeal the 
decision.

2.  The evidence submitted since the RO's May 1995 decision 
is relevant and probative of the issue at hand.

3.  The veteran was not in combat.

4.  The veteran does not have PTSD based upon an in-service 
stressor.


CONCLUSION OF LAW

1.  The May 1995 decision, which denied service connection 
for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  The evidence received since the May 1995 rating decision, 
which denied service connection for PTSD, is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 
5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (prior to August 
29, 2001).

3.  PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 
3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

Initially the Board notes that the veteran's request to 
reopen the claim is being granted.  As such, any deficiencies 
as to VCAA with regards to the request to reopen the claim 
are non-prejudicial.  Furthermore, the Board finds that the 
VA's duties under the VCAA and the implementing regulations 
have been fulfilled with respect to the issue of service 
connection for PTSD.  The appellant was provided adequate 
notice as to the evidence needed to substantiate his claim.  
In a VCAA letter of October 2001 the appellant was informed 
of the evidence necessary to establish entitlement, what 
evidence was to be provided by the appellant, what evidence 
the VA would attempt to obtain on his behalf, and what 
evidence was to be provided by him.  In addition, the 
appellant was informed of the specific law applicable to the 
claim.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Therefore, the Board finds that the VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The VCAA letter predated 
the rating decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in October 2001  specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the that 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, service medical records, VA 
outpatient records and private medical records have been 
obtained.  An RO hearing was conducted.  Therefore, the Board 
finds that the VA has satisfied its duties to notify and to 
assist the claimant in this case.  No further assistance to 
the veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

New and Material 

Applicable regulation states that new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration which is neither 
cumulative nor redundant and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  Evidence that is solely 
cumulative or repetitious in character will not serve as a 
basis for reconsideration of a previous decision.  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was amended on August 29, 2001.  
This amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001 and the veteran filed his claim in May 2001.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001).

The RO, in a decision dated in July 1982, denied the 
appellant's claim of entitlement to service connection for 
PTSD on the basis that there was no evidence of record of a 
diagnosis of PTSD.  Service connection for PTSD was denied as 
not shown by the evidence of record.  The issue was 
readdressed in March 1993 and May 1995.  On each occasion it 
was determined that PTSD was not shown.  The veteran was 
informed of the determinations, did not appeal and the 
decision became final.  In essence, at the time of the prior 
denial, there was a claim for PTSD, but no competent evidence 
of PTSD and no competent evidence of a nexus to service.

The evidence which was of record at the time of the prior 
decision included the veteran's service medical records and a 
VA examination. 

Evidence added to the record since May 1995 includes private 
medical records dated between April 2001 and October 2001 
which show a diagnosis of PTSD, VA outpatient treatment 
records and several letters from the appellant.  

The July 1982 rating decision was final based upon the 
evidence then of record.  A previously denied claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
May 1995


 decision.

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was no 
evidence of a diagnosis of PTSD.  Since that determination, 
the veteran has presented private medical treatment records 
which document a diagnosis of PTSD.  The additional evidence 
is new and material.  At the time of the final RO decision, 
the veteran's service medical records were of record.  They 
were reviewed in conjunction with his contentions and his 
claim, but service connection was denied on the basis that 
there was no diagnosis of PTSD.  Based upon the reasons for 
the prior denial, the evidence is new and material.  At the 
time of the prior denial, there was no evidence of PTSD.  
Since that determination there is evidence of PTSD.  The 
evidence is new, material and the claim is reopened.

Service connection 

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2006).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. § 3.102 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2006); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the Court has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

The veteran does not claim that his stressor is related to 
his having engaged in combat with the enemy and he has not 
received combat citations, badges, or other decorations 
indicative of combat engagement.  Thus, there are no 
"recognized military citations or other supportive evidence" 
that the veteran actually engaged in combat.  West v. Brown, 
7 Vet. App. 70, 76 (1994) (emphasis added).  The Board finds, 
therefore, that the veteran is not a veteran of combat.  
Accordingly, under 38 C.F.R. § 3.304(f), the occurrence of 
claimed stressors not related to combat must be supported by 
credible evidence.

Private medical treatment records dated between April 2001 
and October 2001 note a diagnosis of PTSD.  Having 
established that the veteran has a diagnosis of PTSD, the 
Board must determine if there are any service-related 
stressors that can be corroborated.

Through statements and at the RO hearing of September 2001 
the veteran alleges that his PTSD stems form his time in 
service when he served in the USS Duluth and witnessed a fuel 
leak in the pump room which caused a fire which he attempted 
to put out, and a second incident when he saw two helicopters 
go down after the blades came too close together and hit 
causing shrapnel to land near him.  Although the veteran 
submitted names of possible witnesses to the claimed events, 
he has not submitted any specific dates of the related 
events, and no statements from any other witnesses to the 
events.  The claimed stressors have not been corroborated as 
the veteran has not provided enough evidence to corroborate 
the claimed stressors.  A formal finding from the Joint 
Service Record Research Center Coordinator dated in April 
2006 notes that the information submitted by the veteran was 
insufficient to corroborate the claimed stressors.

The veteran provided a history of having experienced 
stressful events in service, the details of which were not 
confirmed.  The Board is not required to accept a veteran's 
uncorroborated account of his military experiences or the 
opinions of psychiatrists and psychologists that are based on 
such an uncorroborated history provided by the veteran.  See 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements for service 
connection for PTSD, and that, on this basis, his claim must 
be denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal. 
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

The application to reopen the claim for entitlement to 
service connection for an eye condition is granted.

Service connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


